Citation Nr: 0626628	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  03-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision.  The veteran 
filed a notice of disagreement (NOD) in October 2002, and the 
RO issued a statement of the case (SOC) in May 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2003.

In December 2004, the veteran and his spouse testified during 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.

In a February 2005 decision, the Board denied the veteran's 
claim for service connection for residuals of cold injury to 
both feet.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2006, counsel for VA's Secretary and the veteran 
filed a joint motion with the Court to vacate and remand the 
February 2005 Board decision.  By Order in May 2006, the 
Court granted the motion, vacating the February 2005 decision 
and remanding the matter to the Board for further proceedings 
consistent with the joint motion.

On July 14, 2006, less than 90 days after the Board's June 
28, 2006 notice letter to the veteran that he could submit 
additional evidence, the veteran submitted additional 
evidence directly to the Board.  The evidence consisted of 
additional statements from the veteran as to his exposure to 
the cold in service along with the veteran's waiver of 
initial RO consideration. This evidence is accepted for 
inclusion in the record.  See 38 C.F.R. § 20.1304(a) (2005).  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A VA medical opinion indicates that it is felt at least 
as likely as not that his residuals of cold injury to both 
feet are related to service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for residuals of cold injury to both 
feet are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all necessary notification and 
development action in connection with the claim on appeal has 
been accomplished.  

II.  Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for residuals of cold injury to both feet are met.

The veteran maintains that he was exposed to extreme cold 
while he was stationed in Germany.  A review of the claims 
file indicates that in September 1955 the veteran's service 
medical records (SMRs) were initially requested and 
associated with the claims file pursuant to another claim for 
disability benefits pending at that time.  In March 2002, 
when the RO requested the veteran's service medical records 
in conjunction with the current claim on appeal, the National 
Personnel Records Center (NPRC) informed the RO later that 
same month that SMRs pertaining to the veteran were destroyed 
in a fire at that facility in 1973.  There is no indication 
in the claims file that the previously obtained service 
medical records, obtained so close in time to the veteran's 
discharge from service were incomplete.  However, given the 
NPRC's response in March 2002 and the possibility that there 
might have been additional SMRS, the Board is aware that in 
such a situation it has a heightened duty to assist the 
veteran in development of his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Those SMRs that are available, from May 1953 to May 1955, are 
negative for any complaints, treatment or diagnosis of cold 
injuries to the feet and/or lower extremities.  A May 1954 
record shows that the veteran was treated for a complaint of 
an infection of the left foot and was diagnosed with 
dermatitis.  An October 1954 record notes that the veteran 
complained of sore feet, a blister on the left heel and 
athlete's feet.  The diagnosis was mycotic infection.  The 
separation examination was negative for any abnormalities of 
the feet.  

The post-service medical evidence includes a September 1998 
private medical record of M.S. Urban, M.D. indicating that 
the veteran now had peripheral neuropathy, etiology was 
unclear.  A November 2000 private medical record of M.A. 
Goldstein, M.D., a neurologist, notes that the veteran's 
numbness in his feet had persisted, but it had not changed at 
all. VA outpatient medical records dated from December 2000 
to March 2002 note that the veteran's medical history 
includes peripheral neuropathy.  

In a letter dated in June 2002, Barbara Rien, D.P.M., P.A., 
(a podiatrist) stated that she agreed with the findings of 
the VA physician that the cause of the veteran's neuropathy 
was that his feet were constantly freezing while being out in 
the snow and ice during his time in Germany from 1953 to 
1955.  Dr. Rien noted that these activities were reported to 
her by the veteran.  She further opined that the destruction 
of the nerves could take many years before a patient realizes 
that it is occurring.  

The Board notes that the veteran's current peripheral 
neuropathy of the feet is documented in private medical 
records.  The veteran has not undergone VA examination in 
connection with the claim.  The June 2002 letter from Dr. 
Rien appears to link the veteran's peripheral neuropathy of 
the feet to cold exposure in service.  Moreover, the veteran 
has continuously asserted in written statements and during 
his, as well as his wife's testimony before the undersigned 
that he suffered significant exposure to the cold in service 
which he believes is related to his current peripheral 
neuropathy of the feet.  

The veteran and his wife testified before the undersigned.  
They both recalled during the veteran's service when the 
veteran returned to the United States to appear on a 
television show.  He and his wife recalled that he had 
complained of the cold weather in Germany, and that he 
complained of numbness of the feet.  He also recalled being 
routinely stationed outside in the cold and, on one occasion, 
he fell through the ice.

In a written statement received by the Board in August 2006, 
the veteran and his wife provided additional detailed 
information regarding their recollection of events regarding 
the veteran's foot problems after he was discharged from 
service.

The Board finds the opinion provided by Dr. Rein to be 
compelling in this case.  Given that she has specifically 
diagnosed him with peripheral neuropathy of the feet due to 
cold exposure during service.  There is no evidence that the 
veteran was exposed to extreme cold at any time after the 
veteran was discharged from service.  There is no affirmative 
medical evidence that rebuts Dr. Rein's finding, or is 
otherwise against the veteran's claim.

In light of Dr. Rein's opinion, the Board also finds the 
statements provided by the veteran and his wife are 
consistent with the events of record.  While they are not 
medically trained, they are competent to describe what they 
observed regarding his feet since the veteran's discharge 
from service.  Furthermore, the veteran is competent to 
describe the difficulties that he has experienced with his 
feet since he was stationed in Germany.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for residuals of cold 
injury to both feet are met.


ORDER

Service connection for residuals of cold injury to both feet 
is granted.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


